MEMORANDUM **
Helen Grigorian, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying her motion to reopen removal proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 *754F.3d 1176, 1187 (9th Cir.2001) (en banc), we deny the petition for review.
The BIA did not abuse its discretion in denying Grigorian’s motion to reopen on the ground that she failed to comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988). Grigorian did not provide former counsel with notice and an opportunity to respond. See Reyes v. Ashcroft, 358 F.3d 592, 599 (9th Cir.2004) (“Because Reyes cannot prove he gave [counsel] notice of the ineffective assistance allegations or an adequate opportunity to respond, we conclude that Reyes has not substantially satisfied Lozada.”). Former counsel’s alleged ineffectiveness in communicating to Grigorian that the BIA dismissed her appeal is not evident from the record before us. Accordingly, we deny the petition for review. See id. at 597.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.